Case 1:17-cr-20750-TLL-PTM ECF No. 28 filed 07/07/20                     PageID.109       Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                Case Number: 17-20750
v.
                                                                Honorable Thomas L. Ludington
DAMON LAVELLE WILBERT,                                          Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

            ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

        On November 8, 2017, Defendant Wilbert was indicted by a grand jury of one count of

possession with intent to distribute cocaine. ECF No. 11. He pled guilty and on March 30, 2018

he was sentenced to 120 months incarceration and eight years of supervised release. ECF No. 26.

        Defendant filed a pro se motion seeking appointment of counsel to represent him in

obtaining compassionate release due to the spread of COVID-19. ECF No. 27. Due to mailing

delays caused by COVID-19, the motion was docketed on June 23, 2020, but in accordance with

20-AO-26, the postmark date of June 5, 2020 was used for the filing date.

        The Sixth Amendment secures to a defendant who faces incarceration the right to counsel

at all “critical stages” of the criminal process. United States v. Wade, 388 U.S. 218, 224 (1967).

The Supreme Court has held that prisoners’ post-conviction right to counsel extends only to the

first appeal of right and no further. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The decision

to appoint counsel is within the discretion of the court, and the appointment of counsel is only

required where the interests of justice or due process so require. Mira v. Marshall, 806 F.2d 636,

638 (6th Cir. 1986). Appointment of counsel is therefore required only if, given the difficulty of

the case and petitioner’s ability, the petitioner could not obtain justice without an attorney, he could
Case 1:17-cr-20750-TLL-PTM ECF No. 28 filed 07/07/20                                     PageID.110   Page 2 of 2



not obtain a lawyer on his own, and he would have a reasonable chance of winning with the

assistance of counsel. See Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002).

       Defendant has not satisfied the high burden of demonstrating that appointment of counsel

is warranted. Seeking compassionate relief does not involve complex facts or legal doctrines that

would prevent Defendant from effectively bringing his claim on his own behalf.

       Accordingly, it is ORDERED that Wilbert’s motion for appointment of counsel, ECF No.

27, is DENIED.



       Dated: July 7, 2020                                                  s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge




                                               PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Damon
                        Wilbert #16814-039, Federal Correctional Institution, PO Box
                        1000, Milan, MI 48160 by first class U.S. mail on July 7, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager
